Citation Nr: 0841406	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diverticulosis and 
diverticulitis, either on a direct basis or as secondary to 
service-connected dyspepsia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for diverticulitis. 

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
via videoconference with the veteran and his representative 
located at the RO's satellite office in Albany, New York. 

In September 2007, the Board remanded the issue of 
entitlement to service connection for diverticulosis and 
diverticulitis on a direct basis and as secondary to the 
service-connected dyspepsia for further evidentiary 
development.



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's diverticulosis and 
diverticulitis are causally or etiologically related to his 
active service or to his service-connected dyspepsia.



CONCLUSION OF LAW

Diverticulosis and diverticulitis were not incurred in or 
aggravated by military service, and are not proximately due 
to, the result of, or aggravated by the veteran's service-
connected dyspepsia.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in August 2005, October 2005, and 
September 2007 which fully addressed the notice elements; the 
first two letters were was sent prior to the initial RO 
decision in this matter.  These letters informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, the Board notes the RO sent the veteran letters in 
May 2006, July 2006, and September 2007, informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA and private treatment records for the veteran.  Attempts 
were made to obtain VA treatment records dated from 1956 
through 1998, however, the Wilkes-Barre VA Medical Center 
(VAMC) indicated there were no records for the veteran in 
their system, and the Albany VA facility indicated that a 
review of the veteran's chart showed no records from 1956 to 
1998 regarding stomach, bowel, or colon conditions.  The 
record reflects that the veteran underwent VA examinations in 
1999, 2005, and 2008.  In appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Received from the veteran in September 2008 was an SSOC 
Notice Response form in which he indicated he had no other 
information or evidence to submit.  

In Appellant's Post-Remand Brief, dated in November 2008, the 
veteran's representative requested that an opinion from an 
independent medical expert (IME) be obtained.  The Board 
finds that an IME opinion is not necessary in this case, 
inasmuch as the current medical evidence, in particular the 
recent VA examination, contains sufficient clinical findings 
and medical assessment to permit the Board to adequately 
adjudicate this claim.  The current record presents no 
conflict between existing medical findings, assessments, or 
opinions other than those that may exist between medical 
experts and the veteran, who is not professionally qualified 
to render diagnoses or nexus opinions.  And, as there is no 
medical complexity or controversy in this case requiring an 
opinion from an IME for resolution of the matter on appeal, 
the Board finds that such an opinion is not warranted.  See 
38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  
There is no need to delay this case further for such an 
opinion, as the record is adequate as it stands for an 
equitable resolution of the issues on appeal.  As discussed 
below, the evidence with regard to the claim for service 
connection for diverticulosis and diverticulitis is not 
equivocal, and a reasonable doubt is not raised in the case.

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  
II.  Factual Background

Service treatment records (STRs) show that on a Record of 
Outpatient Service for the veteran, there was a notation of 
"5 Feb 54", but there was nothing listed in the 
corresponding "symptoms, diagnosis, treatment, notes, etc." 
column.  In April 1954 the veteran was treated for diarrhea 
and cramps, and the clinical impression was of 
gastroenteritis.  Approximately two weeks later in April 
1954, the veteran reported having pains in the stomach for 
the past four months, and medication was prescribed.  In May 
1954 he reported abdominal pain, and medication was again 
prescribed.  His separation examination in July 1956 was 
negative for any report, or any finding, indicative of 
diverticulosis or diverticulitis.  

On VA examination in November 1956, the diagnoses included 
dyspepsia, recurrent, cause undetermined.  

The veteran has service connection in effect for dyspepsia, 
which has been evaluated as 0 percent disabling since August 
1956, when he was separated from active military service.

In a statement dated in November 1986, the veteran reported 
that he was treated for a stomach disorder, including stomach 
pains and diarrhea, in 1954 at Sampson Air Force Base.  He 
asserted that the pains had continued, and that in August 
1956 he had undergone a complete upper gastrointestinal (UGI) 
and X-ray examination at the Wilkes-Barre VA Hospital.  He 
said he had then received treatment from his family 
physician, Dr. H, from 1957 to 1959, and was put on Tagamet 
for stomach pains, but that Dr. H was now deceased.  

The claims file reflects that in an August 1998 VA treatment 
record, he complained of chronic diarrhea for over 20 years.  
A September 1998 colonoscopy revealed a cecal polyp and 
diverticulosis. 

On VA examination in April 1999, the examiner opined that 
there was no relationship between the service-connected 
dyspepsia and the veteran's current complaint of a colon 
condition which included colonic polyp and irritable or 
spastic colon associated with diarrhea.  In a May 1999 
addendum, the examiner opined that there was no causal 
relationship between the service-connected dyspepsia and the 
veteran's complaint of his colon condition and diarrhea. 

Treatment records from Albany Area Gastroenterology show that 
the veteran started treatment in 2004.  A July 2004 
colonoscopy showed that he had diverticulosis.  In a February 
2005 letter, from SS, FNP, it was noted that the veteran 
followed for a history of pan-colonic diverticular disease, 
colon polyps, radiation proctitis, and internal hemorrhoids.  
A March 2005 computerized tomogram (CT) of the abdomen and 
pelvis showed moderately extensive colonic diverticula, with 
no convincing evidence for active diverticulitis.  In April 
2005 the impression was that the veteran had suffered a mild 
episode of diverticulitis which had resolved.  

On VA examination in August 2005, the diagnosis was cecal 
polyp and diverticular disease of the colon.  The examiner 
noted that the veteran's claims folder had been reviewed, and 
expressed the opinion that the veteran's diverticular disease 
and diverticulitis were not secondary to dyspepsia.

In a September 2005 letter from Albany Area Gastroenterology, 
it was noted that the veteran was being seen in their office 
for diverticulitis and continued abdominal discomfort.

In June 2007 the veteran testified before the undersigned 
that his symptoms of diverticulitis started in 1953 in 
service, when he had stomach pain and diarrhea, and that his 
symptoms persisted to the present.  He claimed he was first 
diagnosed with diverticulitis, immediately after he got out 
of service, at the Wilkes-Barre VAMC, when he had an upper 
and lower GI examination.  

In a June 2007 letter, the veteran's private physician, Dr. 
L, indicated review of the veteran's medical records, and 
reported that the veteran had dyspepsia dating back to his 
military days, most notably on August 22, 1953, and February 
4, 1954.  Dr. L indicated the veteran had "ongoing issues 
with dyspepsia and resulting diverticulosis to this day".  
Dr. L indicated he felt that "the records reflect a medical 
issue dating back to his military service", and that the 
veteran's condition "can be assumed to be related to stress 
induced by military service, since he has no evidence of a 
similar medical condition prior to his military service".  

On VA examination in August 2008, a colonoscopy showed a 
cecal polyp and diverticular disease with diverticulosis.  
The diagnoses included chronic dyspepsia, diverticular 
disease of the colon, and cecal polyps.  The examiner noted 
review of the veteran's claims file and the June 2007 medical 
note, and indicated that the veteran had diverticulosis and 
diverticular colon disease.  The examiner indicated that the 
etiology of the colon or bowel disability was the weakening 
of the intestinal wall with diverticula in the intestinal 
wall.  The examiner further opined that it is "less likely 
as not that the veteran's diverticulosis had its onset in 
service or is related to the service and was not caused by or 
aggravated by the service-connected dyspepsia".  The 
examiner also opined that it is "less likely as not" that a 
relationship exists between diverticular colon disease and 
dyspepsia, and that it is "less likely as not" that the 
veteran's diverticulosis is related to his dyspepsia. 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Board notes that 38 C.F.R. § 3.310 was amended during the 
pendency of this claim and appeal.  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now 
codified at 38 C.F.R. § 3.310(b) (2008)).  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under 
both the old and new versions,.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran contends that his symptoms of diverticulitis 
originated in service.  He alternatively contends that his 
diverticulitis was caused by his service-connected dyspepsia.  
The record reflects that the veteran has had diverticulosis 
(also referred to as diverticular disease in this case) since 
at least 1998, and that he has had at least one bout of 
diverticulitis (diagnosed in April 2005 by a private 
gastroenterologist).  On the most recent VA examination in 
2008, the diagnosis was diverticular disease of the colon.  
While there was no specific finding of diverticulitis made on 
the VA examination in 2008, the Board finds that the veteran 
has a current disability.  The Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
That holding, of course, did not abrogate the necessity of 
competent evidence of a nexus to service.

The veteran's STRs are negative for any report or finding of 
diverticulosis or diverticulitis.  Post-service treatment 
records show that, on VA examination in 1956, the diagnosis 
was recurrent dyspepsia.  In November 1986 he was treated for 
a stomach disorder.  The first diagnosis of diverticulosis 
was in September 1998, and the first (and only actually 
documented) indication of diverticulitis in the record was in 
April 2005.

Although the veteran has reported on several occasions that 
he received treatment for his gastrointestinal symptoms after 
service, starting in 1957, at the Wilkes-Barre VA Hospital 
(now VAMC), there are no such treatment records available.  
Likewise, the Albany VAMC has indicated that a review of the 
veteran's chart showed no records from 1956 to 1998 regarding 
stomach, bowel, or colon conditions.  

With regard to whether there is competent medical evidence of 
a nexus between the veteran's diverticulosis and 
diverticulitis and service or the service-connected 
dyspepsia, the Board finds that there are three VA medical 
opinions of record which go against the veteran's claim 
(i.e., the VA examination reports from 1999, 2005, and 2008), 
and one medical opinion which appears to support the 
veteran's claim (the June 2007 letter from Dr. M.L.).  

In that regard, the Board has considered both the supporting 
and non-supporting evidence with regard to the veteran's 
contentions.  In a June 2007 letter, Dr. ML indicated he had 
reviewed the veteran's medical records and concluded he had 
dyspepsia dating back to service, and opined that the veteran 
had ongoing issues with dyspepsia and "resulting 
diverticulosis" to this day.  The Board notes, however, that 
this medical opinion was rendered without any articulation of 
underlying rationale for stating that diverticulosis resulted 
from dyspepsia.  Moreover, Dr. ML concluded that "the 
records reflect a medical issue dating back to his military 
service" and that the veteran's "condition can be assumed 
to be related to stress induced by military service, since he 
has no evidence of a similar medical condition prior to his 
military service".  It is unclear as to which "condition" 
Dr. ML might have been referring to, whether it be dyspepsia 
or diverticulosis or diverticulitis.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  We are also mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or its source.

Upon careful review of the record, the Board finds that the 
preponderance of the evidence demonstrates that there is no 
relationship between the veteran's diverticulosis or 
diverticulitis and his military service or his service-
connected dyspepsia.  The Board finds persuasive the VA 
examiner opinions in August 2005 and August 2008, in which 
the same examiner concluded that the veteran's diverticular 
disease, including diverticulosis and diverticulitis, are not 
related to service or to the service-connected dyspepsia.  
The Board finds this VA examiner's opinion to be more 
probative than the opinion provided by Dr. ML  In this 
regard, the Board notes that the VA opinion is based on a 
review of the veteran's entire claims file, to include the 
opinion provided by the veterans private physician, Dr. ML  
The Board also finds the 2005 and 2008 opinions by the VA 
examiner to be more probative because the reviewing physician 
provided detailed reasons for the opinion.  Thus, the Board 
concludes that the 2005 and 2008 VA opinions are more 
pertinent, more persuasive, and thus more probative because 
they are well reasoned, consistent, and based upon a review 
of the entire history.

Clearly, the veteran sincerely believes that his 
diverticulosis and diverticulitis are directly related to his 
active service, or secondarily to his service-connected 
dyspepsia.  However, a layperson is not qualified to opine on 
matters requiring medical knowledge, such as the diagnosis or 
cause of a current disability.  Espiritu, supra.  It is true 
that his lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a); 3.159; see Jandreau, supra; 
Buchanan, supra.  Here, however, the Board does not believe 
that the cause of the veteran's diverticulosis or 
diverticulitis is a judgment which a lay person is capable of 
discerning, in the absence of specialized training.  The 
veteran has not established that he has any specialized 
training or qualifications.

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran's diverticulosis and diverticulitis are not 
related to service or to his service-connected dyspepsia, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for 
diverticulosis and diverticulitis must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; 
Gilbert, supra.


ORDER

Service connection for diverticulosis and diverticulitis is 
denied. 



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


